Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer-readable storage medium.”  Applicant’s specification is silent with respect to the term “computer readable storage medium”; therefore, the ordinary and customary meaning of the term is being used.  The ordinary and customary meaning of the term “computer readable storage medium” covers “forms of non-transitory tangible media and transitory propagating signals per se…, particularly when the specification is silent.” Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Claim 1 falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments. 
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Id.
An amendment that would overcome the instant ‘101 rejection, follows:
Examiner suggests amending to recite:  “a non-transitory computer readable storage medium.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "effective" in claims 6, 13 and 18 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please specify what is meant by the term “effective”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109829914 A to Bie et al., hereinafter, “Bie” in view of CN 109949305 A to Wen.
Claim 1. A defect detecting method comprising: Bie [0007] teaches provides a kind of method and apparatus of testing product defect
Wen [0001] teaches method for detecting surface defects of products
Wen [0023] teaches method for detecting surface defects of products of the embodiment of the present application is carried out by obtaining detection request, and to detection request Parsing obtains the picture to be detected comprising product surface；Picture to be detected is carried out to be cut into multiple subgraphs according to default size Piece, and multiple sub-pictures are input in default defects detection model and are detected；It is true according to multiple detected values and preset threshold Determine whether product surface includes defect.
acquiring an image of a test object; Bie [0008] teaches obtain to be checked Survey the product image of product
Wen [0023] teaches method for detecting surface defects of products of the embodiment of the present application is carried out by obtaining detection request, and to detection request Parsing obtains the picture to be detected comprising product surface；Picture to be detected is carried out to be cut into multiple subgraphs according to default size Piece, and multiple sub-pictures are input in default defects detection model and are detected；It is true according to multiple detected values and preset threshold Determine whether product surface includes defect.
dividing the image of the test object into a plurality of sub-images; Bie [0036] teaches Later, the product image of product to be detected is divided into multiple subgraphs, wherein each sub-picture pack contains a sub-product, so Subgraph is handled based on preset model (i.e. neural network model) afterwards, to obtain the defect rank of every sub- product.
Wen [0008] teaches the picture to be detected is carried out to be cut into multiple sub-pictures according to default size, and multiple described sub-pictures are defected Enter into default defects detection model and is detected
Wen [0023] teaches method for detecting surface defects of products of the embodiment of the present application is carried out by obtaining detection request, and to detection request Parsing obtains the picture to be detected comprising product surface；Picture to be detected is carried out to be cut into multiple subgraphs according to default size Piece, and multiple sub-pictures are input in default defects detection model and are detected；It is true according to multiple detected values and preset threshold Determine whether product surface includes defect.
determining, by a first model, whether each of the plurality of sub-images is similar to a preset template image, Bie [0034] teaches Step S106 is handled multiple subgraphs according to preset model, determines corresponding defect of every sub- product etc. Grade, wherein preset model is to be gone out using multi-group data by neural metwork training, and every group of data in multi-group data are at least wrapped Include image and the corresponding defect rank of image.

Optionally, in the case where the type of product image is Second Type, based on template matching algorithm to product image It is handled, obtains the corresponding candidate frame set of every sub- product, duplicate removal then is carried out to candidate frame set and cover is handled, is obtained To the corresponding best candidate frame of every sub- product, the corresponding subgraph of every sub- product is finally determined according to best candidate frame. Its In, template matching algorithm can using it is following any one or more: difference of two squares template matching algorithm, normalized square deviation template Matching algorithm, related coefficient template matching algorithm and cross-correlation template matching algorithm.
Wen [0023] teaches method for detecting surface defects of products of the embodiment of the present application is carried out by obtaining detection request, and to detection request Parsing obtains the picture to be detected comprising product surface; Picture to be detected is carried out to be cut into multiple subgraphs according to default size Piece, and multiple sub-pictures are input in default defects detection model and are detected；It is true according to multiple detected values and preset threshold Determine whether product surface includes defect.
While Bie fails to teach determining that the test object has no defect, and if any of the plurality of the sub-images is not similar to the template image, determining, by a second model, whether at least one defect exists within the sub-image. Wen, in the field of defect detection, teaches wherein if each of the plurality of sub-images is similar to the template image, determining that the test object has no defect, and if any of the plurality of the sub-images is not similar to the template image, determining, by a second model, whether at least one defect exists within the sub-image; Wen [0032] teaches Second obtains module, for obtaining multiple positive sample images comprising product surface；

Wen [0033] teaches Generation module, for by the multiple positive sample image comprising product surface be input in GANomaly model into Row training generates the default defects detection model.

Wen [0034] teaches As the possible implementation of the third in the embodiment of the present application, further includes:

Wen [0035] teaches Described second obtains module, is also used to obtain the negative sample image comprising product surface；

Wen [0036] teaches Test module, for the negative sample image comprising product surface to be input to the default defects detection model Carry out model measurement；Wherein, the result of the model measurement is more than or equal to preset threshold.

Wen [0090] teaches it is understood that determining whether product surface includes that the mode of defect has according to multiple detected values and preset threshold Many kinds, for example directly multiple detected values are compared or are obtained the average value of multiple detected values with preset threshold, it connects Obtain each detection and be compared with the difference of average value with preset threshold, as a kind of mode in the cards, such as figure Shown in 5, comprising:

Wen [0091] teaches Step 401, multiple detected values are compared with preset threshold respectively.

Wen [0092] teaches Step 402, if any detected value is more than or equal to preset threshold, it is determined that product surface includes defect.

Wen [0093] teaches It is understood that any detected value is greater than preset threshold, it is determined that product surface includes defect, if all inspections Measured value is all not more than preset threshold, then defect is not present in product… 

and determining that the test object comprise at least one defect if at least one defect exists within the sub-image. Wen [0069] teaches wherein, default defects detection model is pre-generated, how to generate defects detection below with reference to Fig. 2 specific descriptions Model.As shown in Figure 2, comprising:

Wen [0070] teaches Step 201, multiple positive sample images comprising product surface are obtained.

Wen [0071] teaches Step 202, multiple positive sample images comprising product surface are input in GANomaly model and are trained life At default defects detection model.

Wen [0072] teaches wherein, there is no defects for positive sample image expression product surface.

Wen [0073] teaches specifically, as shown in figure 3, GANomaly model can consist of three parts: GE(x), GD(z) it is referred to as generating net Network can regard first part as, this part is by encoder GE(x) and decoder GD(z) it constitutes, for the original graph of feeding As data x passes through encoder GE(x) latent variable z is obtained, z passes through decoder GD(z) reconstruct image of raw image data x is obtained As data [Image Omitted] The second part of GANomaly model is arbiter D, raw image data x is judged to very, reconstructed image data [Image Omitted] It is judged to vacation, continues to optimize the gap of reconstructed image and original image, ideally reconstructed image is no different with original image； The Part III of GANomaly model is to reconstructed image data [Image Omitted] The encoder encoded is made again [Image Omitted] Obtain reconstructed image coding Latent variable [Image Omitted] 

Wen [0074] teaches wherein, in the stage being trained to GANomaly model, entire GANomaly model is by the inclusion of product table The positive sample image in face does training, i.e. encoder GE(x), decoder GD(z) and reconstruct encoder [Image Omitted] It is all to be suitable for positive sample 

Wen [0075] teaches for trained default defects detection model running for a period of time after, checked by information in Production database Defects detection accuracy rate, and tranining database is updated, re -training optimizes default defects detection model, to improve defects detection Efficiency and accuracy rate.

Wen [0076] teaches model measurement, tool can be carried out by input negative sample image in order to detect the accuracy of default defects detection model Body, as shown in figure 4, after step 202, further includes:

Wen [0077] teaches Step 301, the negative sample image comprising product surface is obtained.

Wen [0078] teaches Step 302, the negative sample image comprising product surface is input to default defects detection model and carries out model measurement； Wherein, the result of model measurement is more than or equal to preset threshold.

Wen [0079] teaches wherein, negative sample image indicates that product surface is existing defects, negative sample image is input to trained pre- If being tested in defects detection model, testing default defects detection model and whether can detecte out product surface includes defect.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the defect detecting method by Bie with Wen’s teaching of and if any of the plurality of the sub-images is not similar to the template image, determining, by a second model, whether at least one defect exists within the sub-image. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect defects of an object in image data. In combination, Bie is not altered in that Bie continues to detect defects. Wen's teachings perform the same as they do separately of positive and negative sample images to match products.
Therefore one of ordinary skill in the art, such as an individual working in the field of defect detection in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2. Bie and Wen further teaches wherein a process of determining whether each of the plurality of sub-images is similar the template image, comprises: matching each of the plurality of sub-images against the template image; obtaining a similarity value of each of the plurality of sub-images according to the first model; determining whether the similarity value is greater than a preset value, wherein determining that the sub-image is similar to the template image, if the similarity value is greater than or equal to the preset value, and determining that the sub-image is not similar to the template image, if the similarity value is not greater than the preset value. Bie [0067] teaches In a kind of optional scheme, segmentation module includes: detection module and the first segmentation module. Wherein, mould is detected Block is used for the corresponding type of testing product image, wherein type includes at least one of following: the first kind and Second Type, In, the color distinction that the first kind characterizes the image background of product to be detected and product image is greater than preset threshold, Second Type The color distinction for characterizing the image background of product to be detected and product image is less than or equal to preset threshold

Wen [0090] teaches it is understood that determining whether product surface includes that the mode of defect has according to multiple detected values and preset threshold Many kinds, for example directly multiple detected values are compared or are obtained the average value of multiple detected values with preset threshold, it connects Obtain each detection and be compared with the difference of average value with preset threshold, as a kind of mode in the cards, such as figure Shown in 5, comprising:

Wen [0091] teaches Step 401, multiple detected values are compared with preset threshold respectively.

Wen [0092] teaches Step 402, if any detected value is more than or equal to preset threshold, it is determined that product surface includes defect.

Wen [0093] teaches It is understood that any detected value is greater than preset threshold, it is determined that product surface includes defect, if all inspections Measured value is all not more than preset threshold, then defect is not present in product… 

Claim 3. Bie further teaches wherein the first model is a similarity judgment model comprising a formula for calculating similarities between images. Bie [0042-0047]

Claim 4. Bie further teaches wherein the first model is a convolutional neural network model. Bie [0036] teaches Later, the product image of product to be detected is divided into multiple subgraphs, wherein each sub-picture pack contains a sub-product, so Subgraph is handled based on preset model (i.e. neural network model) afterwards, to obtain the defect rank of every sub- product. 

Bie [0055-0060]

Wen [0015] teaches the multiple positive sample image comprising product surface is input in GANomaly model to be trained and generates institute State default defects detection model.

Claim 5. Bie further teaches wherein the second model is convolutional neural network model. Bie [0036] teaches Later, the product image of product to be detected is divided into multiple subgraphs, wherein each sub-picture pack contains a sub-product, so Subgraph is handled based on preset model (i.e. neural network model) afterwards, to obtain the defect rank of every sub- product. 

Bie [0055-0060]

Wen [0015] teaches the multiple positive sample image comprising product surface is input in GANomaly model to be trained and generates institute State default defects detection model.
Claim 7. Wen further teaches wherein in a process of dividing the image of the test object into a plurality of sub-images, the image of the test object is evenly divided into the plurality of sub-images according to a size of the template image. Wen [0008] teaches the picture to be detected is carried out to be cut into multiple sub-pictures according to default size
Claim 8. It differs from claim 1 in that it is an electronic device performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See above analysis. 
Claim 9. It differs from claim 2 in that it is an electronic device performing the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See above analysis. 
Claim 10. It differs from claim 3 in that it is an electronic device performing the method of claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See above analysis. 
Claim 11. It differs from claim 4 in that it is an electronic device performing the method of claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See above analysis. 
Claim 12. It differs from claim 5 in that it is an electronic device performing the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See above analysis. 
Claim 14. It differs from claim 7 in that it is an electronic device performing the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See above analysis. 
Claim 15. It differs from claim 1 in that it is a computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See above analysis. 
Claim 16. It differs from claim 2 in that it is a computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method of claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See above analysis. 
Claim 17. It differs from claim 4 in that it is a computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method of claim 4. Therefore claim 17 has been analyzed and reviewed in the same way as claim 4. See above analysis. 
Claim 19. It differs from claim 7 in that it is a computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method of claim 7. Therefore claim 19 has been analyzed and reviewed in the same way as claim 7. See above analysis. 
Claims 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109829914 A to Bie et al., hereinafter, “Bie” in view of CN 109949305 A to Wen.
Claim 6. While Bie and Wen fails to explicitly teach the limitations of claim 6, Takahashi, in the field of segmenting images, teaches wherein a process of dividing the image of the test object into a plurality of sub-images comprises: searching for an effective edge of the image of the test object; distinguishing the detection area and the non-detection area of the image; and dividing the detection area into the plurality of sub-images. Takahashi [0021] teaches system may segment the input images. Segmentation may include partitioning some or all of the input images into a plurality of segments (e.g., where each segment includes a group of pixels, otherwise stated as each segment being a "super-pixel"). Once segmented, the system may identify the target areas. The system may identify the proper target area by identifying a contour (e.g., an outer perimeter or other identifying feature) that is associated with the target area.  Examiner interprets the target area to be the detection area.
Takahashi [0024] teaches In other embodiments, system 100 may be used for categorizing input images in other types of classes (e.g., detecting a defect of products, or biometric security recognition, or the like).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the defect detecting method by Bie, Wen with Takahashi’s teaching of and if any of the plurality of the sub-images is not similar to the template image, determining, by a second model, whether at least one defect exists within the sub-image. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect defects of an object in image data. In combination, Bie is not altered in that Bie continues to detect defects, while Wen continues to perform the same as they do separately of positive and negative sample images to match products. Takahashi's teachings perform the same as they do separately of segmenting of target areas in image.
Therefore one of ordinary skill in the art, such as an individual working in the field of defect detection in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.
Claim 13. It differs from claim 6 in that it is an electronic device performing the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See above analysis. 
Claim 18. It differs from claim 6 in that it is a computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method of claim 6. Therefore claim 18 has been analyzed and reviewed in the same way as claim 6. See above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661